DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-4, 9, 12, 21, 23-27, 29, 31-33, 38, 41, 50-51 and 53-55 are pending and are examined herein.
Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites “comprises comprise”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 1 and 25 as well as dependent claims 2-4, 9, 12, 21, 23-24, 26-27, 29, 31-33, 38, 41, 50-51 and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, regarding claim 1 and 25, the specification as originally filed does not support the limitation of “a polymerase” and “a chemical linker that covalently links the polymerase to a terminal phosphate group of the nucleotide”. 
For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. In the instant case, covalently linking a polymerase to a terminal phosphate of a nucleotide is not well-known in the art.  Therefore, claiming the large genus of “a polymerase” would require sufficient detail and relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention. Instead, the specification only contains a laundry list of possible polymerases but doesn’t show any working examples utilizing any wild-type polymerases and covalently linking to a terminal phosphate group. The only working example contains the engineered enzyme “NTT”, which is not described in sufficient detail. It is unknown what the modifications are or where they are located in this enzyme, which makes it impossible for an ordinary skilled artisan to understand the invention completely. All polymerases are different in structure and how they perform, therefore, one could not assume that all polymerases listed in the specification would operate the same as “NTT”.
For claims 3-4, again the applicant is not in possession of a construct utilizing TdT or Theta polymerases covalently attached to the terminal phosphate because the only working examples showing a covalent attachment utilize “NTT” which is an unknown enzyme because it is not disclosed in the specification in any detail. One could not assume that TdT or Theta operate in the same way as “NTT”.
Claims 2, 9, 12, 21, 23-24, 26-27, 29, 31-33, 38, 41, 50-51 and 53-55 are similarly rejected because they are just defining specifics of the independent claims 1 and 25 which require a polymerase in which the instant specification does not have support.
Therefore, it is concluded that the applicant does not have possession of the claimed invention.
As per MPEP 2163(I), states that to satisfy the written description requirement, a patent
specification must describe the claimed invention in sufficient detail that one skilled in the art can
reasonably conclude that the inventor had possession of the claimed invention. MPEP 2163(I)(B)
explains the written description matter as it relates to new and amended claims, stating that the written
description requirement prevents an applicant from claiming subject matter that was not adequately
described in the specification as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 depends on canceled claim 42 which is improper.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675